In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (M. Garson, J.), dated September 24, 2004, which denied that branch of their motion which was pursuant to CPLR 3215 for leave to enter judgment against the defendant 5100 15th Avenue Owners, Inc., upon its default in answering the complaint and granted that defendant’s cross motion to compel acceptance of its answer.
Ordered that the order is affirmed, with costs.
The plaintiff and the defendant 5100 15th Avenue Owners, Inc. (hereinafter Avenue Owners), entered into a stipulation extending Avenue Owners’ time to serve its answer to May 10, 2004. Avenue Owners served an answer two days past that deadline. Given the brief delay in answering, the lack of willfulness by Avenue Owners, the existence of a possibly meritorious defense, the public policy in favor of resolving cases on the merits, and the lack of prejudice to the plaintiffs, the Supreme Court providently exercised its discretion in denying that branch of the plaintiffs’ motion which was for leave to enter judgment against Avenue Owners and in granting the cross motion of Avenue Owners to compel acceptance of its late answer (see Bunch v Dollar Budget, Inc., 12 AD3d 391 [2004]; Eckna v Kesselman, 11 AD3d 507 [2004]; Sippin v Gallardo, 287 AD2d 703, 703-704 [2001]; Khanna v Premium Food & Sports Enter., 279 AD2d 508, 509 [2001]). Cozier, J.P., Santucci, Luciano, Fisher and Covello, JJ., concur.